Case 1:19-cv-01576-DAB Docu 118 Filed 04/30/19 Page 1of1

   

GARBARINI FITZGERALD P.c.
250 Park Avenue
7h Floor
New York, New York 10177
Phone: 212.300.5358
Fax: 888.265.7054
www.garbarinilaw.com

April 30, 2019

VIA ECF

Hon. Deborah A. Batts
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: Simon J. Burchett Photography, Inc. v. A.P, Moller Maersk A/S, 19-cv-1576 (DAB)
Update on Registration

Your Honor:

I represent the plaintiff in the above-referenced matter, and write to update the Court. The
U.S. Copyright Registration, which has been the subject of several letters to this Court, was issued o>
on March 18, 2019 (No. VAu 134-6941). The issue of registration is now mooted, and plaintiff P..0
requests two weeks to respond at length to the other issues raised in defendant’s motion. WY a

GARBARINI FITZGERALD P.c,

By:
Richard M. Garbarini

 

 

EBORAH A. BATTS
UNITED: STATES: DISTRICT (ans

CERTA BONUM CERTAMEN @ FIGHT THE GOOD FIGHT

 

 

 
